Citation Nr: 1108873	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-28 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar spine strain with sciatica related to intermittent muscle spasms, degenerative disc disease, and bilateral facet arthropathy (hereafter a low back disability). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to October 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO in Cleveland, Ohio, which continued the 20 percent evaluation of the Veteran's low back disability.  

In October 2009, the Veteran testified at a hearing before a decision review officer at the Cleveland RO.  In January 2011, the Veteran testified at a Board hearing before the undersigned.  Transcripts of both hearings have been associated with the claims file.

In a September 2010 statement, the Veteran indicated that he had stomach upset and difficulty swallowing secondary to anti-inflammatory medication he took for his low back disability.  At the January 2011 Board hearing, the Veteran stated that he had depression secondary to his low back disability.  Thus, claims of entitlement to service connection for gastrointestinal problems, to include difficulty swallowing, and depression have been raised by the record but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's low back disability has been manifested by pain, spasms, stiffness, and forward flexion greater than 30 degrees, with no evidence of ankylosis, favorable or unfavorable, or incapacitating episodes as defined under VA law. 


CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no more, for the Veteran's low back disability have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court has held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, prior to the initial rating decision in this matter, a February 2008 letter provided the Veteran with all notice required under the VCAA, including the general criteria for evaluating disabilities, examples of the types of evidence the Veteran could submit in support of his claim, and the Veteran's and VA's respective duties for obtaining such evidence.  A September 2008 letter also informed the Veteran of the specific rating criteria for evaluating disabilities of the back.  The Board finds that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records submitted by the Veteran are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See id. 

The duty to assist also includes, when appropriate, conducting a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.  38 C.F.R. § 3.327(a) (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the RO provided the Veteran appropriate VA examinations in February 2008 and September 2010.  The Board finds that the VA examinations obtained in this case are adequate for rating purposes, as the examiner reviewed the claims file, examined the Veteran, and described the Veteran's disability in sufficient detail for the Board's decision on this claim to be one that is fully informed.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board notes that at the January 2011 hearing, the Veteran and his spouse questioned the adequacy of the September 2010 VA examination, arguing that the Veteran's back disability was much worse than the examiner found and that the examiner was mistaken in stating that the Veteran's disability had not significantly worsened since the February 2008 VA examination.  However, the Board notes that the September 2010 VA examination report actually reflects that the Veteran's range of motion of the spine had decreased substantially since the February 2008 VA examination.  For example, forward flexion was to 80 degrees in the February 2008 VA examination report, with pain beginning at 60 degrees.  By contrast, forward flexion was to 40 degrees in the February 2010 VA examination.  Moreover, the examiner did not state in the September 2010 VA examination that there was no difference between the February 2008 VA examination and the current findings.  Rather, the examiner noted that the Veteran complained of increasing back pain.  Thus, the central premise underlying the assertion of the Veteran and his spouse that the September 2010 VA examination is inadequate is contradicted by the examination report itself.  Finally, the Veteran and his wife did not identify any specific deficiencies in the September 2010 VA examination.  A general assertion that a disability is worse than what was portrayed in an examination report is not sufficient to find the examination inadequate.  Thus, the Board finds that the September 2010 VA examination is adequate for the purpose of making a decision on this claim.   

The Veteran has not stated, and there is no other evidence suggesting, that his low back disability has worsened since the September 2010 VA examination.  See 38 C.F.R. § 3.327(a).  Indeed, the Veteran stated at the January 2011 Board hearing that his back disability had not worsened since the September 2010 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As noted above, in January 2011 the Veteran testified at a Board hearing before the undersigned.  Under 38 C.F.R. § 3.102(c)(2) (2010), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010), the Court held that the hearing officer's duties under 38 C.F.R. § 3.102(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97. 

Here, the outstanding issue has been whether the Veteran's service-connected back disability meets the criteria for a higher rating.  Although the Board asked questions of the claimant pertaining to these criteria, the Veteran was not told directly that the evidence had to show that his back disability approximated the criteria for a higher rating.  See id. at 497 (holding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining that these issues were material to substantiating the claim).  However, the Board finds that the Veteran has not been prejudiced by this error.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.102(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, including the provision of a VA medical examination report, and there was no indication that the appellant had any additional information to submit.  Similarly, in this case the Veteran's claim has been fully developed, to include obtaining the Veteran's VA treatment records and providing two VA medical examinations which are sufficient to evaluate the Veteran's disability under VA law.  The Veteran has not identified any additional information or evidence relevant to this claim.  Thus, the outcome of this claim has not been affected with respect to any error in explaining the outstanding issues and therefore no prejudice exists.  See id.; see also Shinseki v. Sanders, 129T S. Ct. 1696, 1704-05 (2009) (holding that the assessment of whether prejudicial error exists is based on the specific facts of each case); Mayfield, 19 Vet. App. at 122.  

As to the duty to suggest evidence that may have been overlooked, the Veteran did not raise any new issues pertaining to his claim at the hearing.  See Bryant, 23 Vet. App. at 497-98.  There is no indication of any other outstanding evidence that may have been overlooked.  Therefore, there was no need to suggest the submission of evidence missing from the record.  See id.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, 19 Vet. App. at 116.  

II. Increased Rating

The Veteran contends that he is entitled to a disability rating in excess of 20 percent for his service-connected low back disability.  For the reasons that follow, the Board concludes that a rating of 30 percent, but no higher, is warranted. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran's back disability has been rated under Diagnostic Code (DC) 5237 for lumbosacral or cervical strain.  See 38 C.F.R. § 4.71a (2010).  The rating schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The evaluation of intervertebral disc syndrome will be discussed below.  Under the General Rating Formula:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

See id.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  See id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Here, the Board finds that the Veteran's low back disability does not meet the criteria for a higher rating based on range of motion.  Because the Veteran's low back disability is already rated as 20 percent disabling, only the Veteran's forward flexion is relevant.  See id.  In this regard, the Veteran must have forward flexion of 30 degrees or less in order to meet the criteria for a 40 percent rating, which is the next higher rating for disabilities of the thoracolumbar spine after 20 percent.  See id.  The February 2008 VA examination report reflects that the Veteran had forward flexion to 80 degrees, with pain beginning at 60 degrees.  The September 2010 VA examination report reflects that the Veteran had forward flexion to 40 degrees.  The Board notes that there is a sentence in the DeLuca section of this examination report which states, "[n]o range of motion."  The Board finds that this statement was a typo given the follow-up sentence, "[no] other change noted," and the fact that a finding of "no range of motion" on repetitive testing would be an extreme situation warranting more commentary.  It seems most likely that the examiner intended to indicate that there was no change or no increased limitation in range of motion of the back after repetitive testing.  

The Veteran's VA and private treatment records do not reflect a range of motion more limited than what is documented in the VA examination reports.  Although a February 2008 private examination report reflects that the Veteran's flexion was decreased by one-third, a specific measurement was not provided.  Thus, the February 2008 private examination report does not establish forward flexion limited to 30 degrees or less.  Moreover, private and VA treatment records dated from 2007 to 2010 uniformly show forward flexion that exceeded 30 degrees, including a May 2007 VA treatment record showing flexion to 80 degrees; an August 2007 private treatment record showing flexion to 60 degrees; and a July 2008 VA treatment record showing flexion to 90 degrees.  Thus, the Board finds that the preponderance of the evidence shows that the Veteran's forward flexion has always exceeded 30 degrees during the pendency of this claim.  Thus, a higher rating under the General Rating Formula based on limitation of motion is not warranted. See id.

The Board notes that the Veteran's low back disability has also been rated under DC 5242 for degenerative arthritis of the spine, which is cross-referenced with DC 5003.  However, DC 5003 does not provide for a rating in excess of 20 percent, and ratings under DC 5003 may not be combined with ratings based on limitation of motion.  See 38 C.F.R. § 4.71a.  Moreover, to assign a separate rating under DC 5003 would effectively compensate the Veteran twice for manifestations of the same disability in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.  Thus, a higher or separate rating is not warranted under DC 5003. 

While the Board finds that the Veteran's low back disability does not meet the criteria for a rating in excess of 20 percent under the General Rating Formula based on limitation of motion, the Board finds that a higher rating is warranted under the DeLuca criteria.  38 C.F.R. § 4.40; 38 C.F.R. § 4.45.  In this regard, the evidence of record, including statements from the Veteran and his wife, shows that the Veteran has experienced recurrent episodes of severe back pain resulting in visits to the emergency room and a number of medical appointments.  In late 2007 and early 2008 the Veteran experienced severe back pain which, according to the Veteran, caused him to have to stop working in construction.  He was treated on a number of occasions by a private provider during this time, as shown by the evidence of record.  According to the Veteran's testimony at the October 2009 RO hearing and at the January 2011 Board hearing, the Veteran has had to discontinue working as a carpenter and is limited in what activities he can perform at home.  For example, he has trouble bending down to use the washer and dryer and changing his baby's diapers.  He also suffers from mild sporadic spasms throughout the day and has to modify his work accordingly such as by moving more slowly or resting for an hour or more.  Moreover, at the February 2008 VA examination, the Veteran stated that his pain was made worse by prolonged walking, standing, and repetitive bending movements.  On examination, it was noted that repetitive testing of range of motion resulted in increased pain and fatigue.  It was also noted at the September 2010 VA examination that repetitive use of the back caused increased pain.  Based on the foregoing, the Board finds that the Veteran has functional loss and pain resulting in additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 204-07.  Accordingly, the Board finds that an additional ten percent evaluation is warranted. 38 U.S.C.A. § 5107(b).

The evidence of record, including the VA treatment records, private treatment records, and VA and private VA examination reports, are all negative for favorable or unfavorable ankylosis.  The Veteran has not stated that he was ever diagnosed with ankylosis.  Accordingly, a higher rating under the General Rating Formula based on favorable or unfavorable ankylosis is not warranted.  See 38 C.F.R. § 4.71a, DC 5237.

Under the General Rating Formula, Note (1), associated neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  Here, service connection was recently granted for radiculopathies of the bilateral lower extremities in an October 2010 rating decision.  The Veteran has not filed a notice of disagreement (NOD) in response to this decision.  See 38 C.F.R. §§ 20.201, 20.202 (2010).  There is no evidence of other neurologic abnormalities associated with the Veteran's low back disability.  Accordingly, the Board finds that the evaluation of associated neurologic abnormalities is not on appeal.  See id. 

Because the Veteran has been diagnosed with degenerative disc disease, his disability of the low back may also be rated using the criteria for evaluating intervertebral disc syndrome under DC 5243.  See 38 C.F.R. § 4.71a, Note (6).  Under DC 5243, intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a (DC 5243).  

Importantly, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).

In his July 2009 VA Form 9, the Veteran argued that he suffered an incapacitating episode beginning in May 2007 that lasted eight weeks.  He stated that another incapacitating episode occurred at the end of November 2007 and ended in February 2008.  VA treatment records and private treatment records dated around both time frames do reflect that the Veteran experienced severe back pain at these periods that involved a number of visits to a physician, including visits to the emergency room in April 2007 and December 2007.  However, while these records reflect the prescription of medication and other treatments, such as chiropractic therapy, none of them reflect prescribed bed rest.  A February 2008 private report by the chiropractor who treated the Veteran in November 2007 and December 2007 states that the Veteran's back pain had a recurrence of three to four times a year requiring roughly ten to twelve treatments over approximately one month to resolve.  The chiropractor also stated that the Veteran needed several weeks of bed rest during the acute phase of the condition.  However, this after-the-fact observation that the Veteran's back disability would require bed rest during flare-ups is not the equivalent of a prescription of bed rest.  As noted above, treatment records from the chiropractor who authored the February 2008 report do not reflect that bed rest was prescribed or recommended.  The Board notes that the Veteran may have had to rest in bed at times due to his back condition.  For example, a December 2007 private treatment record reflects that the Veteran reported not being able to get out of bed for two days.  However, this does not equate to physician-prescribed bed rest.  Thus, a higher rating under DC 5243 is not warranted.  See id.

The Board finds that there is no other basis upon which to assign an increased evaluation under the rating criteria. 

For the reasons discussed above, there is no evidence showing that the Veteran is entitled to a rating in excess of 30 percent at any point since his claim for an increased evaluation.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126.  The Board recognizes that the September 2010 VA examination shows range of motion substantially more limited than the range of motion reflected in the February 2008 VA examination report.  However, the Veteran's low back disability was initially assigned a 20 percent rating in a November 2001 rating decision based on rating criteria which are no longer applicable.  See 38 C.F.R. § 4.71a, DC 5293 (2001).  Under the current General Rating Formula, which has been in effect since the Veteran submitted the present claim in December 2007, the Veteran's low back disability did not meet the criteria for a rating in excess of 10 percent based on limitation of motion until the September 2010 VA examination report, at which time it met the criteria for a 20 percent rating based on the Veteran's forward flexion.  See 38 C.F.R. § 4.71a, DC 5237.  Thus, a rating in excess of 30 percent is not warranted at any point during the pendency of this claim.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

The Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Here, the Veteran has stated that he is unable to work in construction as a carpenter due to his low back disability.  The February 2008 report by the Veteran's private chiropractor reflects that the Veteran's low back disability limited his ability to do construction work, which required repetitive heavy lifting and bending. 

The Board finds that referral for extraschedular consideration is not warranted.  His reported symptoms are those contemplated by the rating criteria.  As noted above, the General Rating Formula for evaluating disabilities of the back is to be applied irrespective of whether there are symptoms such as pain, stiffness, or aching in the affected area of the spine.  See 38 C.F.R. § 4.71a.  Indeed, the rating criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455.  Thus, there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  That the Veteran's low back disability might limit his ability to work in certain capacities, including jobs requiring more intensive physical labor such as carpentry or construction work, is contemplated by the rating criteria, which is designed to compensate for the average impairment of earning capacity due to a particular disability.  See VAOPGCPREC 6-96 (August 16, 1996).  The fact that circumstances specific to a particular veteran may cause the effects of a service-connected disability to be more profound in that veteran's case does not ordinarily provide a basis for extraschedular consideration.  Id.  Rather, the impairment must be one that is so unusual as to be unanticipated by the rating criteria.  See id.  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  Without such a finding, the fact that the Veteran's back disability may result in marked interference with employment, by itself, is not a basis for extraschedular consideration.  Thun, 22 Vet. App. at 115.  As such, referral for extraschedular consideration is not warranted.  See id.  


ORDER

Entitlement to a rating of 30 percent for a low back disability is granted, subject to the laws and regulations governing payment of monetary benefits. 


REMAND

The Board finds that the issue of TDIU has also been raised by the record.  In this regard, in a January 2008 statement and at the January 2011 Board hearing, the Veteran stated that he had not worked since December 2007 due to his low back disability.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In such cases, a request for a TDIU is not a separate "claim" for benefits but, rather, is an attempt to obtain an appropriate disability rating, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Id.  Accordingly, the issue of a TDIU has been raised by the evidence of record in this case, and it must be included in the adjudication of the Veteran's claim for an increased rating for his low back disability.  The Board may not adjudicate this issue in the first instance.  See VAOPGCPREC 6-96 (August 16, 1996).  Upon remand, the agency of original jurisdiction (AOJ) should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice regarding what is required to establish entitlement to TDIU.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be sent a notice letter informing him of what is required to establish a claim for TDIU and which complies with all other requirements under the VCAA based on current, controlling legal guidance. 

2. After the above development is completed, and any other development that may be warranted based on any additional information and evidence received, the AOJ should adjudicate the issue of TDIU on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


